Title: John Adams to Abigail Adams, 7 December 1792
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr. 7. 1792
I am lodged at Mr Otis’s and am personally well accommodated: but I am So little pleased with living alone at any Lodgings, that this shall be the last time. You must come to me another Year or I will come to you. I am convinced if you were now here you would again be sick for the damp and chill is very penetrating. Next fall, I hope your health will be better.
How the Election is gone I know not. It cannot go amiss for me, because I am prepared for every Event. Indeed I am of the Cat kind and fall upon my feet, throw me as they will. I hear some very good stories to this purpose sometimes.
Benson propagates a beautiful Anecdote of this kind. A large Company mixed of Federalists and Antis, Whigs and Tories, Clintonians & Jaysites were together at New York in Conversation about French Affairs. All Parties it seems condemned and execrated the Plans and Conduct of the Jacobins. Unluckily at length a Jaysite and Federalist observed that We had Jacobins in this Country who were pursuing objects as pernicious by means as unwarrantable as those of France. This roused the Resentment of a Clintonian Anti whose name is Gilbert Livingston, who took the Reflection to himself and his Party and grew warm. “Nothing says he mortifies me so much in the Misconduct in France and America too, as to see that the Fools are all playing the Game into the hands of that Mr John Adams.”
Why Said Benson to Livingston who it seems is a serious Man. Mr Adams reads the Scriptures and there he finds that Man is as stupid as the Wild Asses Colt. He believes what he reads and infers his necessary Consequences from it, that is all. Mr Adams is not to blame. He did not write the Scriptures. He only reads and believes.
Benson got the laugh upon Livingston but I love Livingston the better for the story. It shews Integrity and Candor at Bottom, ‘tho Prejudice and Party Spirit were att top.
The President & Lady and all others Enquire anxiously and affectionately for You. I have given Charles my Coach Horses to buy him Law Books. For the future your Pair of Horses will be all I shall keep. My Love to all
J. A.
